DETAILED ACTION
                                                  REASONS FOR ALLOWANCE
1.	Claims 1, 3-9, 11-15 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 12/21/2021 regarding claims 1, 3-9, 11-15 have been considered and are persuasive.  The prior art does not disclose ”determine whether the at least one frame included in the WAL file is valid when use of the database is terminated; based on determination that the at least one frame included in the WAL file is valid, change the database based on the data included in the frame determined to be valid; based on determination that a WAL file retention policy is applied, initialize a remaining  data except for reference data for determining the validity of the at least one frame among data included in the header of the WAL file; recover the initialized data included in the header of the WAL file when the use of the database is started after the use of the database has been terminated ; and change the reference data included in the header of the WAL file”, as required by claim 1 and a similar to the limitations of claim 9.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1 and 9 are allowed.  Dependent claims 3-8, 11-15  are allowed at least by virtue of their dependency from claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably  issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 22, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153